Citation Nr: 0522827	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

2.  Entitlement to service connection for a disorder 
producing lumps on the body, to include as claimed as a 
chronic disability due to undiagnosed illness.

3.  Entitlement to service connection for hair loss, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
producing blood in the urine, to include as claimed as a 
chronic disability due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

6.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from February 1989 to 
December 1991, to include service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

In a September 1999 rating decision, the RO, in pertinent 
part, denied the veteran's claims of entitlement to service 
connection for a skin disorder, lumps on the body, hair loss, 
blood in the urine, and headaches, all to include as being 
due to undiagnosed illness.  In that decision the RO also 
granted service connection for PTSD and assigned a 30 percent 
disability rating therefor.  The veteran indicated 
disagreement with the denials of service connection, and with 
the disability rating assigned for his PTSD.  After being 
issued a statement of the case, the veteran perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
March 2000.  

In a September 2002 decision, the Board denied the veteran's 
five claims for service connection.  A decision as to his 
claim of entitlement to an increased disability rating for 
PTSD was deferred by the Board pending additional evidentiary 
development, and was subsequently remanded to the RO in 
October 2003.  

The veteran subsequently appealed the Board's September 2002 
denial of his claims for service connection to the United 
States Court of Appeals for Veterans Claims (the Court).  By 
means of an Order issued in June 2003, the Court vacated the 
Board's September 2002 decision and remanded the case to the 
Board for further development, readjudication and disposition 
as requested in a Joint Motion for Remand which formed the 
basis for the Court's Order.  [The issue of the veteran's 
entitlement to an increased disability rating for service-
connected PTSD was not at that time the subject of a final 
Board decision and was not appealed to the Court; it was 
accordingly not referenced in the Court's June 2003 Order.]  
In March 2004, the Board remanded the five claims for service 
connection.  

A May 2005 supplemental statement of the case denied all six 
issues, and they are again before the Board for appellate 
consideration.

Issues not on appeal

In its March 2004 remand, the Board noted a claim filed by 
the veteran in which he was seeking entitlement to a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU).  The Board 
pointed out that it was without the authority to consider 
that claim because it had not been adjudicated at the RO 
level; the Board referred this matter to the RO for action as 
appropriate.  In a May 2005 rating decision, the RO denied 
the claim for TDIU.
The May 2005 RO rating decision also determined that 
previously-denied claims of entitlement to service connection 
for painful orgasm and lack of energy, to include due to 
undiagnosed illness, had not been reopened.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
those decisions, and those issues are therefore not currently 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124 
(1996) [notice of disagreement initiates appellate review in 
VA administrative adjudication process, and request for 
appellate review is completed by claimant's filing of 
substantive appeal after statement of the case is issued by 
VA].  

In March 2005, the veteran through his attorney filed a claim 
for service connection for blindness, claimed to be due to a 
purported mustard gas attack in Iraq.  The RO sent a letter 
to the veteran in June 2005, requesting additional 
information.  To the Board's knowledge, that claim has not 
yet been adjudicated, and it follows that it is not in 
appellate status.

The issue of entitlement to an increased disability rating 
for service-connected PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has an undiagnosed illness manifested by skin 
problems, lumps on the body,
hair loss, blood in the urine, or headaches.

2.  Tinea corporis is not currently shown by competent 
clinical evidence.

3.  Competent medical evidence does not demonstrate that the 
current manifestation of prostatitis or chronic vascular 
headaches is related to the veteran's military service.




CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis for tinea corporis or due to 
undiagnosed illness for skin problems or a disorder producing 
lumps on the body have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  The criteria necessary to establish service connection on 
either a direct basis for alopecia or due to undiagnosed 
illness for hair loss have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

3.  The criteria necessary to establish service connection on 
either a direct basis for prostatitis or due to undiagnosed 
illness for a disorder producing blood in the urine have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).

4.  The criteria necessary to establish service connection on 
either a direct basis for vascular headaches or due to 
undiagnosed illness for headaches have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a skin disorder, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

2.  Entitlement to service connection for a disorder 
producing lumps on the body, to include as claimed as a 
chronic disability due to undiagnosed illness.

3.  Entitlement to service connection for hair loss, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
producing blood in the urine, to include as claimed as a 
chronic disability due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

The veteran contends that service connection is warranted for 
undiagnosed illnesses manifested by a skin problem, lumps on 
the body, hair loss, blood in the urine, and headaches, 
alleging that these problems are the product of his service 
in the Persian Gulf during the Persian Gulf War.  

The veteran is also seeking an increased disability rating 
for his service-connected PTSD.  That issue is discussed in 
the REMAND portion of this decision.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating actions issued in this case in 
September 1999 and April 2002, by the statement of the case 
issued in February 2000, and by the supplemental statements 
of the case issued in June 2000, April 2002, and May 2005, of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  The 
Board also observes that statements from the veteran and his 
representative, dated in September 2004, appear to have 
clarified the issues on appeal.

Crucially, letters were sent to the veteran in December 2000 
and September 2004 that were specifically intended to address 
the requirements of the VCAA with reference to the veteran's 
claims for service connection.  The letters explained to the 
veteran that the RO was processing his claims, and the 
evidentiary requirements pertinent thereto.  The September 
2004 letter specifically advised the veteran that the 
evidence must demonstrate the presence of a current physical 
or mental disability, an in-service injury or disease, and a 
relationship between the two.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2004 VCAA letter, the veteran was informed that VA 
would seek evidence necessary to support his claim, to 
include obtaining relevant records from any Federal agency, 
such as the military, VA medical centers (including private 
medical facilities where VA authorized treatment), or the 
Social Security Administration.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's September 2004 letter informed the veteran that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant records not held by any federal agency, such as 
those from state or local governments, private doctors and 
hospitals, or current or former employers.  He was furnished 
with VA Form 21-4142, Authorization to Release Information to 
the Department of Veterans Affairs.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the September 2004 letter, the 
veteran was advised that, "[i]f there is any other evidence 
or information that you think will support your claim, please 
let us know.  If the information or evidence is in your 
possession, please send it to us."  The veteran has thus 
been informed that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
September 2004 letter properly notified the veteran of the 
information that is necessary to substantiate his claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the VA would attempt to obtain on his behalf.  Based on this 
procedural history, the Board finds that the veteran was 
notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [under the notice provision 
of the VCAA, a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO].  In this 
case, the veteran's service connection claims were initially 
adjudicated by the RO in 1999, prior to the enactment of the 
VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error.  See VAOGCPREC 7-2004. VA 
General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

VA furnished the veteran with VCAA notice in December 2000 
and again in September 2004).  The Board finds that there is 
no prejudice to the veteran stemming from such timing.  The 
veteran's claim was readjudicated via an April 2002 rating 
action, and by supplemental statements of the case issued in 
April 2002 and May 2005, subsequent to its furnishing of VCAA 
notice requirements to the veteran.  The veteran was accorded 
ample opportunity to submit evidence and argument after 
receiving the December 2000 and September 2004 VCAA notices.  

The Court recently held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), that timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed immediately above, the claim was readjudicated 
after the veteran was accorded ample opportunity to respond 
to VCAA notice.  The veteran and his counsel have pointed to 
no prejudice resulting from the timing of the notice.

Based on this record, the Board finds that VA's action in 
issuing the VCAA letters of December 2000 and September 2004 
and the subsequent issuance of supplemental statements of the 
case in April 2002 and May 2005 cured any potential 
procedural defects.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He and his 
spouse presented testimony at the RO, and he declined an 
opportunity to present testimony at a hearing before a member 
of the Board.  He has not indicated the existence of any 
other evidence that is relevant to his appeal; in this 
connection, the Board notes that the veteran submitted 
statements in support of his claim (VA Forms 21-4142) to VA 
in September 2004 which did not identify any specific medical 
treatment records.  

It is clear that over the long course of this appeal, which 
includes a prior Board decision and an appeal to the Court, 
the veteran has been amply informed of what is required of 
him.  Moreover, he has been, and is currently, represented by 
legal counsel who appears to be cognizant of the statutory 
and regulatory requirements pertaining to notice and duty to 
assist.  No further development under the VCAA is warranted 
because there is no possibility whatever that any further 
development could substantiate the claim. See generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claims, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claims.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  

In summary, it is clear that the veteran has been adequately 
informed of what was required of him, as well as VA's 
responsibilities in connection with these claims.  Through 
his statements, and those of his attorney, it is clear that 
the veteran is fully conversant as to what is required to 
establish entitlement to service connection, to include 
service connection due to undiagnosed illness.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  As indicated above, the Court, in 
its June 2003 Order, stipulated that VA was to undertake 
additional development pursuant to its duty to assist.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

As indicated above, this case was the subject of a remand by 
the Court, the basis for which was a Joint Motion for Remand 
entered into by the parties in this case.  The Court-adopted 
Joint Motion indicated that VA failed to make sufficient 
efforts to obtain all available VA treatment records, and 
specifically medical records pertaining to treatment for a 
urological condition (noted at the time of the veteran's 
March 2000 VA genitourinary examination) as well as 
additional treatment at the VA Medical Center (VAMC) in 
Indianapolis, Indiana.  As to the latter, the Joint Motion 
for Remand pointed to a July 1999 treatment report and the 
veteran's April 2000 hearing testimony, which made reference 
to a "history of treatment" at the Indianapolis VAMC.  The 
Board noted in its March 2004 remand that it was unclear 
whether the additional treatment at the Indianapolis VAMC was 
for any of the disorders at issue on appeal, and that records 
in the file also indicated that the veteran had received 
treatment in the recent past (1999) at the Cincinnati, Ohio, 
VAMC.  The Board concluded in March 2004 that inquiries were 
to be sent to the Indianapolis and Cincinnati VAMCs for the 
purpose of obtaining any additional relevant medical records 
not already associated with the record.  The Board further 
concluded that, given the rather vague references to the 
additional treatment noted in the record, clarification from 
the veteran as to all sources of treatment for the disorders 
at issue on appeal was desirable.

The Board further noted that the Court-adopted Joint Motion 
for Remand also indicated that VA failed to make sufficient 
efforts to obtain all available service medical records, to 
include treatment records from Fort Bragg, North Carolina.  
It was noted that the record indeed indicated that the 
veteran's service medical records were incomplete, and that 
development efforts were taken, without success, to obtain 
these records.  The Board found that, in light of the Court's 
Order, another attempt to obtain any additional service 
medical records that might be available was to be initiated.  

Finally, the Board noted in its March 2004 remand that 
additional medical development of the veteran's claim was 
required with regard to the etiology of the veteran's 
disorders, and that examination of the veteran by a physician 
to determine whether any of these conditions was due to an 
undiagnosed illness or to some other cause was appropriate.

In conjunction with the Court's Order, VA made particular 
attempts to obtain additional service and post-service 
medical records.  The RO has obtained all available veteran's 
service medical records; in response to a request in 
September 2004 for any additional service medical records, to 
include any compiled at Fort Bragg, North Carolina, VA was 
informed by the National Personnel records Center that all 
available service medical records had been forwarded.  In 
addition, VA has obtained records of VA and private post-
service medical treatment.  The Board notes that, in response 
to VA queries for additional medical evidence, records of 
treatment accorded the veteran at the Dayton, Ohio VAMC and 
at University Hospital have been provided.  The veteran was 
accorded a VA examination in January 2005, pursuant to the 
Board's remand, wherein the concerns expressed by the parties 
in the Joint Motion were addressed.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Board accordingly finds that due process considerations 
have been satisfied and will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994). 

Analysis

For the sake of judicial economy, and because each of the 
claim involve the application of identical law to similar 
facts, the veteran's claims for service connection will be 
discussed jointly.

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board, in 
part, pursuant to the Court's June 2003 order which vacated 
the Board's September 2002 decision denying entitlement to 
service connection for a skin disorder, a disorder producing 
lumps on the body, hair loss, a disorder producing blood in 
the urine, and headaches, and remanded the case so that the 
Board could obtain additional medical records, to include 
service and post-service treatment records and the report of 
a current VA examination that could provide an additional 
basis for any Board conclusion.  As was noted in the VCAA 
discussion above, additional records, to include the report 
of a contemporaneous VA examination, have recently been 
obtained and are now in the claims folder.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with that 
obligation in mind.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the "Court will [not] 
review BVA decisions in a piecemeal fashion"];
see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), 
aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"]. 
The Board is therefore confident that if the Court had 
further comments concerning the Board's handling of this 
case, such would have surfaced in the prior Court Order so 
that any such deficiencies could be corrected.

Discussion

(i.)  The undiagnosed illness claim

The crux of the veteran's claim is that he has various 
manifestations of an undiagnosed illness due to his Persian 
Gulf service.  His claim fails in large measure because  the 
medical evidence clearly demonstrates that each of the 
medical problems for which the veteran is seeking service 
connection - a skin disorder, lumps on the body, hair loss, 
blood in the urine, and headaches - is the product of a 
diagnosed disease entity, and not of an undiagnosed illness.  
The report of a January 2005 VA examination, which was 
specifically undertaken to address this matter, indicates 
diagnoses as follows:  

1.  Skin condition.  This is not 
undiagnosed.  This is, by history, tinea 
corporis, no current residual.

2.  Lumps on the body.  This is not 
undiagnosed.  This is consistent with 
tinea corporis, no current residual.

3.  Alopecia.  There is normal 
psychological (sic) recession of the 
hairline.  This is not undiagnosed.

4.  Hematuria by history.  This is not 
undiagnosed.  This represents chronic 
prostatitis.

5.  Chronic headaches.  This is not 
undiagnosed.  This represents chronic 
vascular headaches.

In brief, this examination report shows that the medical 
problems claimed by the veteran are not the product of an 
unidentified etiology, but are specifically attributable to 
particular diagnosed disorders.  

There is no competent medical evidence to the contrary.  
While the medical evidence dated prior to January 2005 
reflects treatment for complaints to include headaches, skin 
problems, and urinary problems, neither these records, nor 
any other medical evidence, demonstrates that these problems 
are of unknown or unascertainable etiology.  Service 
connection based on Gulf War service is therefore not 
warranted. See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(ii).

The veteran and his attorney have been accorded ample 
opportunity to furnish competent medical evidence that the 
claimed disabilities are due to an undiagnosed illness and 
this fall with the law and regulations pertaining to Persian 
Gulf service.  They have failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support his 
claim].  To the extent that the veteran himself is claim in 
the claimed disabilities are the result of an undiagnosed 
illness, it is settled that as a lay person without medical 
training he is not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

(ii.)  Combee considerations

Having determined that these disorders are not symptomatic of 
chronic disability due to undiagnosed illness, the Board must 
now determine, under Combee, whether service connection is 
appropriate for any diagnosed disorders of which the 
veteran's skin problems, lumps on the body, hair loss, blood 
in the urine, and headaches are manifestations.  Specific 
diagnoses include tinea corporis, alopecia, chronic 
prostatitis, and chronic vascular headaches.

With regard to tinea corporis, the report of the January 2005 
VA examination notes that there is no current residual 
thereof; in other words, tinea corporis is not currently 
manifested.  It was noted that, on examination, there was no 
rash whatsoever.  There was no erythema, de-pigmentation, 
scarring, or formation of papules, vesicles, or macules, nor 
were there pustules, hyperpigmentation or excoriation.  The 
examiner specifically indicated that there were no lumps of 
the veteran's body. 

As discussed above, a claim for service connection is 
dependent upon the actual presence of the disorder for which 
that benefit is claimed; see Brammer, supra.  
See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) [service 
connection may not be granted unless a current disability 
exists].  Thus, in the absence of a current skin disorder, to 
include alleged lumps on the body, Hickson element (1) is not 
met.  The veteran's claim of entitlement to service 
connection for skin problems, to include a disorder 
productive of lumps on the body, fails on this basis.

For the sake of completeness, the Board notes that the 
veteran's claim for service connection for a skin disorder 
and lumps on the body also fails under Hickson element (2) 
[in-service disease or injury] and Hickson element (3) 
[medical nexus[.  The report of a service medical examination 
dated in October 1991 shows that his skin was clinically 
evaluated as normal, while a report of medical history he 
prepared at that time indicates that he denied having, or 
ever having had, skin diseases.  Hickson element (2) is also 
not satisfied.  In the absence of either a current disability 
or an in-service disease, Hickson element (3) cannot be met.  

With regard to alopecia, it is noted that the report of the 
January 2005 VA examination shows that the veteran was deemed 
to manifest a "normal . . .  recession of the hairline."  
The Board takes judicial notice that alopecia is, in fact, 
baldness, and  that baldness is normal in many if not most if 
not all males.  As such, it is not a disease or injury for 
the purpose of granting service connection.  See 38 C.F.R. 
§ 3.303(c) (2004).  

Crucially, there is no competent medical evidence which 
support the proposition that the veteran's receding hairline 
is other than a normal if somewhat unfortunate occurrence in 
this 34 year old veteran.  The veteran himself has contended 
that it is due to an undiagnosed illness; as discussed above, 
his lay speculation is not probative.  See Espiritu, supra.       

With regard to prostatitis, the medical evidence indicates 
that this disability currently exists.  VA clinical records 
dated in 2003 show treatment for recurrent prostatitis, and 
the January 2005 VA examination shows that while a genito-
rectal examination was deferred at the veteran's request, 
chronic prostatitis was diagnosed.  Hickson element (1) is 
therefore satisfied.

However, there is no evidence that prostatitis was manifested 
during the veteran's period of service.  The report of the 
service medical examination conducted in October 1991 shows 
that the anus and rectum, to include the prostate, were 
clinically evaluated as normal.  The report of medical 
history prepared in conjunction with that examination shows 
that the veteran denied having blood in his urine.  Hickson 
element (2), and therefore Hickson element (3), are not met, 
with the veteran's claim failing accordingly.

With regard to chronic vascular headaches, diagnosed on VA 
examination in January 2005, the fact that such a diagnosed 
was rendered satisfies Hickson element (1).  However, the 
report of the October 1991 service medical examination shows 
that the veteran's vascular and neurologic systems were each 
clinically evaluated as normal.  The report of medical 
history prepared at that time shows that the veteran denied 
having, or ever having had, frequent or severe headache.  In 
the absence of an in-service disease or injury, Hickson 
element (2) is not met, and the veteran's claim fails on that 
basis.  



Conclusion

For reasons expressed above, the Board concludes that a skin 
disorder, a disorder producing lumps on the body, hair loss, 
a disorder producing blood in the urine, and headaches are 
not symptomatic of undiagnosed illness.  With respect to 
Combee considerations, the Board concludes that the claimed 
disabilities either not currently manifested (with regard to 
a skin condition and lumps on the body), are congenital in 
nature (with regard to alopecia), or were not manifested 
during service (with regard to chronic prostatitis and 
chronic vascular headaches).  The Board accordingly concludes 
that the preponderance of the evidence is against the 
veteran's claims for service connection.  The benefits sought 
on appeal are accordingly denied.


ORDER

Service connection for a skin disorder, to include as claimed 
as a chronic disability due to undiagnosed illness, is 
denied.

Service connection for a disorder producing lumps on the 
body, to include as claimed as a chronic disability due to 
undiagnosed illness, is denied.

Service connection for hair loss, to include as claimed as a 
chronic disability due to undiagnosed illness, is denied.

Service connection for a disorder producing blood in the 
urine, to include as claimed as a chronic disability due to 
undiagnosed illness, is denied.

Service connection for headaches, to include as claimed as a 
chronic disability due to undiagnosed illness, is denied.




REMAND

6.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

With respect to the veteran's claim of entitlement to an 
increased disability rating for his service-connected PTSD, 
the Board notes that the veteran was not furnished with 
notice of obligations and procedures required of VA and a 
claimant under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  Those 
obligations and procedures, and the necessity for him to be 
advised thereof, are discussed above.  He should be furnished 
with such notice prior to further VA action on this claim.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
attorney with a VCAA letter that 
specifically informs the veteran as to 
what information and evidence is needed 
to support his claim for an increased 
disability rating for service-connected 
PTSD, including which evidence is to be 
provided by the claimant and what portion 
is to be provided by VA.  

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claim for an increased 
disability rating for his service-
connected PTSD.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
attorney should be provided with the 
SSOC, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


